DYER, Circuit Judge
(dissenting):
I respectfully dissent. In the circumstances of this case the district court exercised sound discretion in abstaining, and I would thus affirm.
The majority rests its decision on the clarity of state law. Finding the Louisiana law in question to be relatively clear, it holds that abstention is improper. I agree that the state law is settled, but we do not stop there; we must go on to ask whether a conflict then exists between state and federal law.
As the majority points out, the Louisiana statute, LSA — R.S. 23:1601, denies unemployment compensation benefits to those unemployed due to a labor dispute in active progress. The referee found in this case that the company shut down the plant because of “breaks in production and fear of possible further damage to equipment and injury to workers.” Noting that the employer testified at the hearing that there was no lockout, the referee found that the unemployment was due not to a labor dispute, but to a “layoff when the employer decided to close the plant.” Johns-Manville asserts, perhaps correctly, that the referee and subsequently the Board of Review simply refuse to recognize what is obviously a lockout, and that this refusal undermines federal labor law. Johns-Manville claims that the state administrative agency has not followed the law of its own state. Accepting Johns-Manville’s characterization of the facts, the majority and I agree that the agency has not followed Louisiana law. Our disagreement centers on the proper respective roles of the federal and state courts.
The Louisiana courts have spoken frequently and decisively on the statute in question. In addition to the obvious intent of the statute that strikers be disqualified from receiving benefits, Louisiana appellate courts have held that the following are disqualified: those who refuse to cross picket lines, Hanndyman Homes, Inc. v. Administrator, Div. of Employment Security, La.App.1966, 192 So.2d 827; non-union members who will benefit from the union’s representation, Brown v. Brown, La.App.1963, 158 So.2d 305, writ ref’d, 1964, 245 La. 639, 160 So.2d 227, cert. denied, 1964, 377 U.S. 979, 84 S.Ct. 1885, 12 L.Ed.2d 747; and even strikers who have been permanently replaced because a vestigial employer-employee relationship still exists. Elmer Candy Corp. v. Administrator of Employment Security, La.App.1973, 286 So.2d 423. They have also held that employees who went on a wildcat strike and then were locked out were disqualified, Singleton v. Brown, La.App.1963, 153 So.2d 902, and that a lockout is a “labor dispute” within the meaning of *1200the statute. National Gypsum Co. v. Administrator, La. Dept. of Employment Security, La.App.1974, 300 So.2d 527.
The Louisiana Supreme Court on November 22, 1974, issued a writ of review in the National Gypsum case. 303 So.2d 175. There is every reason to assume that the court will interpret the Louisiana law in a manner completely consistent with the federal law as here urged by Johns-Manville, that is, that a lockout is a labor dispute within the meaning of the statute. The Louisiana courts have consistently and for several years been construing the statute and the disqualification for “labor disputes” broadly. They have not hesitated to apply federal labor law. Elmer Candy Corp., supra. The Louisiana Supreme Court, alluded to in the majority opinion, has recognized the unfairness of compelling an employer to subsidize a strike. Senegal v. Lake Charles Stevedores, Inc., La.1967, 197 So.2d 648; see also Brown v. Brown, supra, 158 So.2d at 309. Once the law is clear, we merely have a factual question as to whether a particular set of facts constitutes a lockout.
Hence, I agree with the majority that the state law is relatively clear, and that it has been construed by the state courts and fleshed out with policy guidelines. But I most emphatically disagree that this precludes the federal court from abstaining.
In the leading abstention case, the United States Supreme Court ordered the district court to abstain from exercising its jurisdiction in a situation where the state law was unsettled, and where resolution of that state law would avoid the constitutional question. Railroad Commission of Texas v. Pullman Co., 1941, 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971. The majority here has extracted from Pullman and its progeny a rule that abstention is not proper if the state law is clear. I view this rule when applied to the circumstances of this case as antithetical to the basic rationale behind the abstention doctrine.
The majority relies on the post-Pullman cases of Harman v. Forssenius, 1965, 380 U.S. 528, 85 S.Ct. 1177, 14 L.Ed.2d 50, and Reetz v. Bozanich, 1970, 397 U.S. 82, 90 S.Ct. 788, 25 L.Ed.2d 68, for the proposition that abstention is proper only when the state law issue is uncertain. However, closer analysis is necessary to avoid distortion in the abstention doctrine. The Supreme Court ordered abstention in Pullman because a definitive ruling by the state courts on the state law issue might altogether avoid the constitutional adjudication. The justifications for abstention are the avoidance of unnecessary or premature constitutional adjudication, a “scrupulous regard for the rightful independence of the state governments” and the “smooth working of the federal judiciary,” and the furtherance of “harmonious relations between state and federal authority.” Railroad Commission of Texas v. Pullman Co., supra, 312 U.S. at 501, 61 S.Ct. at 645.
In Reetz, the Court likewise ordered abstention in a case where a state court decision “could conceivably avoid any decision under the Fourteenth Amendment and would avoid any possible irritant in the federal-state relationship.” Reetz v. Bozanich, supra, 397 U.S. at 87, 90 S.Ct. at 790. In Harman v. Forssenius, where the Court also upheld abstention, it expanded upon the reasons for abstaining only where the issue of state law is uncertain. Abstention is appropriate.
[wjhere resolution of the federal constitutional question is dependent upon, or may be materially altered by, the determination of an uncertain issue of state law.
Id. 380 U.S. at 534, 85 S.Ct. at 1182.
The statutes in question in Harman were “clear and unambiguous in all material respects.” The Harman Court stated that if the state statute
is not fairly subject to an interpretation which will render unnecessary the federal constitutional question, it is the duty of the federal court to exercise its properly invoked jurisdiction. (Emphasis supplied).
Id. at 535, 85 S.Ct. at 1182.
*1201The obverse is that if the state statute is fairly subject to such an interpretation, the federal court should abstain. A fortiori, if the only reasonable interpretation of the state statute is one which will avoid the federal question, as is the case here, the federal court should abstain.
Thus, a fair reading of Pullman, Beetz, and Harman reveals that abstention is proper if the state law is unclear, and if it is subject to an interpretation which would render adjudication of the federal question unnecessary. If the state law is clear and in conflict with federal law, abstention is improper because the constitutional question cannot be avoided in state litigation. But if the state law is clear and there is no conflict with federal law, abstention is entirely proper.
Here, as the majority acknowledges, the state law is settled. Furthermore, it is settled in the manner urged by the plaintiff, Johns-Manville. Absolutely nothing in the record suggests that the Louisiana courts will not enforce Louisiana law in a manner entirely consistent with prior interpretations of the Louisiana courts and thus avoid the federal question raised by Johns-Manville. The important question is not whether the state law is clear, but whether by deferring to state court adjudication, the federal question might altogether be avoided.
The First Circuit has upheld abstention when it appeared likely that the state courts would support the plaintiff’s claims. A dismissed school teacher, successful in his bid for reinstatement in the initial stages of the arbitral process, feared reversal on appeal because of pri- or state court decisions, so he took his constitutional claim to federal court. The First Circuit approved abstention because, “[wjhile it is surely an open question, we think that there is a substantial possibility that the arbitrator’s award will be upheld.” Steele v. Haley, 1 Cir. 1971, 451 F.2d 1105, 1106. See also Huffman v. Pursue, Ltd., 1975, - U.S. -, -, 95 S.Ct. 1200, 1211, 48 L.Ed.2d 482. State law in this case is even clearer on the plaintiff’s side, and therefore the reasons for abstention are even more compelling.
It is of course also important that federal rights not be prejudiced should the federal court abstain. The case is currently on appeal in state court where statutory preference is given to these appeals. LSA-R.S. 23:1684. Johns-Man-ville argues that the state remedies are inadequate to protect its federal right to free collective bargaining, largely because of the delays inherent in the state courts. Much of that argument fails when it is recognized that benefits are no longer being paid to the employees in question. Hence, even if adjudication in state court is more laborious than in federal court, as asserted by counsel, no further injury will be done to the employer should he have to proceed solely in state court. The damage allegedly done to the company’s bargaining position more than a year ago cannot be rectified by either state or federal court. Furthermore, the fact that vindication of those rights will be delayed is not usually enough to prevent the federal court from abstaining. The Supreme Court has often ordered abstention in the face of such an argument. Harris County Commissioner Court v. Moore, 1975, 420 U.S. 77, 95 S.Ct. 870, 43 L.Ed.2d 32; Reetz v. Bozanich, supra. Finally, although the company asserts that it cannot obtain full relief in state court, we see nothing in Louisiana law to warrant that assertion. If the company were to prevail on the merits in state court, the charges made against its “experience-rating record” would be cancelled. LSA-R.S. 28:1532 et seq. Injunctive and declaratory relief were both available in Louisiana. Art. 3601 and Arts. 1871— 1883, La.C.C.P. In short, the state remedies would seem to be entirely adequate to protect the federal right asserted.
In sum, this case presents a question similar to that faced by this Court in Simmons v. Jones, 5 Cir. 1973, 478 F.2d 321. There, it was alleged that one county in Georgia had failed in compiling its juror’s list to comply with Georgia statutes. The plaintiff invoked the *1202jurisdiction of the federal court to “police the manner in which the defendants, officials of the State of Georgia, performed their duties to insure compliance with state law.” Id. at 327. This Court held that the district court should have abstained “in order to avoid unnecessary-friction between a state and the federal government.” Id. We relied on Alabama Public Service Commission v. Southern Railway Co., 1951, 341 U.S. 341, 71 S.Ct. 762, 95 L.Ed. 1002, in which the Supreme Court held that the railroad should have pursued its clearly delineated state remedies rather than bringing suit in federal court:
As adequate state court review of an administrative order based upon predominantly local factors is available to appellee, intervention of a federal court is not necessary for the protection of federal rights.
Id. at 349, 71 S.Ct. at 768.
Judge Simpson, speaking for this Court in Simmons, noted that Simmons’ complaint was “an effort to enlist a federal court in a campaign to achieve a more faithful application” of the Georgia statute in a single county. Johns-Manville has attempted exactly the same thing here. The remedy should be that adopted in Simmons:
We must assume that the Georgia court system is capable of enforcing Section 59 — 106 of the Georgia Code. As a matter of comity, the district court should have afforded the Georgia courts the opportunity to rectify alleged deviations from the requirements of Georgia law regarding the selection of traverse jurors in Long County. Sound principles of federalism dictate this result.
Simmons v. Jones, supra, 478 F.2d at 328.
We have spoken with disfavor in the past about a plaintiff attempting to
bring about that unseemly conflict between two sovereignties which the doctrines of comity and abstention are designed to avoid.
Glen Oaks Util., Inc. v. City of Houston, 5 Cir. 1960, 280 F.2d 330, 334. In such a situation, we have not hesitated to order abstention. Id. See Huffman v. Pursue Ltd., supra, - U.S. at -, 95 S.Ct. 1200; Romero v. Coldwell, 5 Cir. 1972, 455 F.2d 1163; Barrett v. Atlantic Richfield Co., 5 Cir. 1971, 444 F.2d 38.
The same principles should operate here. The district court abstained on the ground that if the company’s contention is correct that the administrative decision was erroneous under Louisiana law, then “a decision on the constitutional question will be rendered unnecessary.” I am firmly convinced that the district court is correct. If we are to emphasize rather than to undermine the concept of federalism this is a classic case for the application of the abstention doctrine. I would affirm.